UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 6, 2010 Celsion Corporation (Exact Name of Registrant as Specified in Charter) Delaware 001-15911 52-1256615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10220-L Old Columbia Road, Columbia, Maryland 21046-2364 (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (410)290-5390 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.135-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective December 6, 2010,the Board of Directorsof Celsion Corporation (the "Company") appointed Alberto R. Martinez MD, age 60,as a Class II Director.Dr. Martinez, whose career has spanned the product development landscape from clinical operations to successful commercial launch, brings an extensive track record in biopharmaceutical development and commercialization to the Board.Dr. Martinezpreviously served as the President and CEO of Talecris Biotherapeutics Inc., Executive Vice President of Worldwide Commercial Operations of CSL Behring, Senior Vice President at Aventis Behring, and as General Manager with Sandoz Pharmaceutical Corporation. Dr. Martinez’ Class II term will expire at the Company's Annual Meeting of Shareholders in 2012, at which time he will be eligible for nomination for another term. At the present time, Dr. Martinez has not been appointed to any committees ofthe Company'sBoard of Directors. Dr. Martinez will receive standard director fees and benefits, including an initial grant of stock options under the Company's 2007 Stock Incentive Plan to purchase 30,000 shares ofthe Company'scommon stock, vesting in three installments over three years, at an exercise price of $2.81 per share, which is the grant date fair value of the Company's common stock on the NASDAQ Capital Market on December 3, 2010.The outside director compensation plan is described in more detail in the Company's Definitive Proxy Statementfor its 2010 Annual Meeting of Shareholders filed with the Securities and Exchange Commission on April 30, 2010. The Board of Directors has determined that Dr. Martinez is an independent director in accordance with the applicable rules of the Securities and Exchange Commission and The NASDAQCapital Market. On December 8, 2010,the Companyissued a press release announcing the foregoing matters,a copy of which is attached hereto as Exhibit99.1 to this Form 8-K. Item 9.01Financial Statement and Exhibits. (d)Exhibits. Exhibit Number Description Press Release of the Company, dated December 8, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CELSION CORPORATION Date:December 8, 2010 By: /s/ Jeffrey W. Church Jeffrey W. Church Vice President and Chief Financial Officer Exhibit Index Exhibit Number Description Press Release of the Company, dated December 8, 2010
